Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 27, 2020

The Court of Appeals hereby passes the following order:

A20A1074. LORENZO FOREHAND v. THE STATE.

      Lorenzo Forehand was convicted of robbery, resisting an officer, false
imprisonment, and attempted escape, and those convictions were affirmed on direct
appeal. See Forehand v. State, 270 Ga. App. 365 (606 SE2d 589) (2004). In 2019,
he filed a Motion to Correct Illegal and Void Sentence, arguing that his sentence is
void because the trial court believed it had no discretion to probate part of his
sentence. The trial court denied Forehand’s motion, and he filed this appeal. We lack
jurisdiction because Forehand has not raised a colorable void-sentence claim.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may only modify a void
sentence. Id. And a direct appeal may lie from an order denying or dismissing a
motion to vacate a void sentence, but only if the defendant raises a colorable claim
that the sentence is, in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686
SE2d 786) (2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A
sentence is void only if it imposes punishment that the law does not allow. Crumbley
v. State, 261 Ga. 610, 611 (1) (409 SE2d 517) (1991). “Motions to vacate a void
sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” von Thomasv. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013).
      In this case, Forehand does not contend that his sentence is longer than the law
allows. Instead, he contends that the sentencing court improperly constrained its own
discretion. This alleged “procedural error does not void the resulting sentence,” and
Forehand must seek habeas relief to challenge his sentence at this point. See Brown
v. State, 295 Ga. App. 66, 68 (670 SE2d 867) (2008). Because Forehand has not
raised a valid void-sentence claim, this appeal is hereby DISMISSED. See id.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/27/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.